Dewey, J.
It would seem from the statutes of Vermont, that no person other than a resident of that state, can properly be summoned as a trustee. It would have been competent for the trustee, therefore, to have procured the discontinuance of the suit, as respects himself, if he were not such resident. Whether he could, by omitting to take exception to the jurisdiction, have waived this objection so as to affect the rights of an assignee of the debt he owed the principal defendant, it is not necessary in the present case to decide. The facts proved in the case show that the plaintiff, who was such alleged assignee, appeared as a party in the court of Vermont, and claimed those notes • as his property, denying any interest therein in Samuel D. Reed, and that an issue was joined on this matter, and upon a full hearing on the merits, the transfer of the notes to the present plaintiff was adjudged to have been fraudulent, and upon exceptions taken, the same were overruled by the higher court, and judgment entered against the plaintiff as claimant of these notes. The plaintiff, a citizen of Vermont, having thus voluntarily submitted his claim to the decision of the courts of the state of Vermont, is now estopped from denying the validity of the judgment - against him. If he intended not to submit his claim to the jurisdiction of that court, under a process served upon a trustee; not a citizen of Vermont, he'should not have filed his application to be admitted as a claimant of the funds, and to proceed to the trial upon the question of fraud. But, after contesting the title as to these notes, with the party plaintiff in that suit, he comes too late to insist that the judgment of the court of Vermont has no validity and effect here.
If he had withheld all participation in those proceedings, and judgment had been rendered solely upon a suit where a citizen of Massachusetts had gone into the state of Vermont for the purpose of having processes served upon him, and had in pursuance of the same object suffered judgment against him. without interposing any question of jurisdiction, it might be that the present plaintiff would not be affected .thereby, and that the party thus conniving to defeat one party, at the expense of the other, might have made himself chargeable to both, *257But that is not the present case, and upon the ground already stated, judgment must be entered in favor of the defendant.

Exceptions overruled.